Citation Nr: 9913031	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  92-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for otitis externa.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  This appeal arises from August 1990 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
San Juan, Puerto Rico, regional office (RO). 

In August 1994, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an August 1995 rating decision continued the prior denial.

In May 1998, the Board again remanded the claim.  A June 1998 
rating action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Otitis externa during service in 1968 was acute and 
transitory and resolved prior to separation from service; 
there is no medical evidence of a nexus between the veteran's 
post service otitis externa, which was first shown in 1979, 
and his period of service; and the most recent medical 
evidence of record shows no evidence of current otitis 
externa.


CONCLUSION OF LAW

Otitis externa was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claim is well grounded and that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).  
No further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  

Service connection for otitis externa was denied by rating 
decision dated in April 1983.  However, the Board is unable 
to locate any evidence that the veteran was properly notified 
of that determination.  Accordingly, the Board will treat the 
claim for service connection for otitis externa as still 
open, and will adjudicate the issue on the merits.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein as he has been provided with the applicable 
law and regulations pertinent to entitlement to service 
connection and he has consistently argued his claim on the 
merits, in both written and oral presentations in which he 
has been represented.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

The service medical records show that the veteran had minimal 
otitis externa in January 1968.  The service separation 
examination in June 1969 noted normal ears.  Private medical 
records indicated that the veteran was seen in October 1979 
with chronic otitis externa of the right ear, and he was seen 
in December 1980 and May 1981 with ear infections.  A VA ear, 
nose and throat examination in December 1982 found no 
evidence of ear infections.  VA outpatient records show that 
the veteran was seen for bilateral otitis externa in August 
1982 and September 1984.  Private medical records show 
treatment for right ear pain in November 1988, and inflamed 
ears in December 1994.  

A VA ear examination was conducted in March 1995.  
Examination showed normal internal ear canals, drums, and 
mastoids.  The examiner noted that there was no ear infection 
present.  

In reviewing the record as a whole, the Board notes that the 
otitis externa diagnosed during service in 1968 was acute and 
transitory and resolved prior to separation from service.  
There is no medical evidence of a nexus between the veteran's 
post service otitis externa, which was first shown in 1979, 
and his period of service.  Finally, the most recent medical 
evidence of record shows no evidence of current otitis 
externa.  Consequently, the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
for service connection for otitis externa.  Since the weight 
of the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).


ORDER

Service connection for otitis externa is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

